FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                   UNITED STATES COURT OF APPEALS October 2, 2014
                                                               Elisabeth A. Shumaker
                               TENTH CIRCUIT                       Clerk of Court



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

 v.                                                    No. 14-3076
                                             (D.C. No. 6:06-CR-10129-JTM-1)
 JAMES E. BAKER,                                        (D. Kansas)

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      After his conviction in 2006, defendant and appellant James E. Baker filed

a series of unsuccessful appeals following unsuccessful motions and petitions in



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
district court. He then filed a Motion for Appointment of Counsel, which the

district court denied by written Memorandum and Order on April 1, 2014. He

now appeals that denial, which we affirm.



                                 BACKGROUND

      Mr. Baker was convicted by a jury in 2006 of being a felon in possession of

ammunition, in violation of 18 U.S.C. § 922(g)(1). After finding he qualified as

an Armed Career Criminal under 18 U.S.C. § 924(e), the district court sentenced

him to a within-Guidelines sentence of 235 months’ imprisonment. We affirmed

that conviction and sentence on appeal. United States v. Baker, 508 F.3d 1321

(10th Cir. 2007).

      Mr. Baker proceeded to file a series of collateral attacks on his conviction

and sentence. When he filed his first 28 U.S.C. § 2255 petition alleging

ineffective assistance of counsel, we denied him a certificate of appealability

(“COA”). United States v. Baker, 371 Fed. Appx. 987 (10th Cir. 2010)

(unpublished). He thereafter filed three motions for authorization to file a second

or successive § 2255 motion, all of which we denied. In re Baker, No. 10-3283

(10th Cir. Nov. 10, 2010) (unpublished); In re Baker, No. 11-3240 (10th Cir. Aug.

18, 2011) (unpublished); United States v. Baker, 484 Fed. Appx. 258 (10th Cir.

June 12, 2012) (unpublished).




                                        -2-
      In 2013, Mr. Baker sought to vacate his conviction under Fed. R. Civ. P.

60(d)(3), claiming that the government had perpetrated fraud upon the court. The

district court dismissed the claim, after recharacterizing it as a second or

successive 28 U.S.C. § 2255 claim. Mr. Baker appealed that dismissal to our

court, and we denied him a COA, dismissing his appeal because he failed to show

“that jurists of reason would find it debatable whether the district court was

correct in ruling that his motion was an unauthorized second-or-successive § 2255

motion.” United States v. Baker, 718 F.3d 1204, 1208 (10th Cir. 2013). He

subsequently moved this court for authorization to challenge his sentence in a

successive § 2255 action, but we denied him authorization. In re Baker, No.

13-3223 (10th Cir. Oct. 2, 2013) (unpublished).

      On March 24, 2014, Mr. Baker filed the instant Motion for Appointment of

Counsel, requesting such appointment because “counsel is needed to properly

present” ten issues to the district court relating to the investigation and

prosecution of his offense. Mot. for Appt. of Counsel at 2-4; R. Vol. 1 at 765.

He further claimed he needed counsel to thoroughly investigate these issues,

which he claimed affected his constitutional rights. The district court denied his

motion in a written Memorandum and Order, stating as follows:

             The court finds that Baker has demonstrated he is capable of
      articulating his claims adequately, so the interests of justice do not
      require appointing counsel for his additional challenges. In his
      motion, Baker specifically lays out the bases he intends to attack his
      conviction or sentence with and the facts supporting those bases.

                                          -3-
      Further, Baker has filed numerous pro se motions, and although none
      have been granted, none were rejected on the basis of being
      incomprehensible or not adequately stated. Baker may face some
      legal barriers in his renewed attempt to attack his conviction or
      sentence, as his direct appeal and previous § 2255 motions have
      consistently failed. But the potential procedural barriers do not
      establish a basis for appointing counsel for Baker.

Mem. & Order at 2-3; R. Vol. 1 at 774-75. This appeal followed.



                                  DISCUSSION

      “The decision to appoint counsel is left to the sound discretion of the

district court.” Engberg v. Wyoming, 265 F.3d 1109, 1122 (10th Cir. 2001);

Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

      A defendant generally has no right to counsel in the presentation of a

§ 2255 motion, because the right to appointed counsel extends to the defendant’s

first appeal as of right, and no further. See Pennsylvania v. Finley, 481 U.S. 551,

555 (1987); Hooks v. Workman, 689 F.3d 1148, 1209 (10th Cir. 2012) (Gorsuch,

J. (concurring and dissenting). The court may appoint counsel when “the interests

of justice so require,” 18 U.S.C. § 3006A(a)(2)(B), but may decline when the

issues raised are not unusually complex either legally or factually, and when the

merits do not appear colorable. See United States v. Dinneen, 463 F.2d 1036,

1040 (10th Cir. 1972); United States v. La Monte, 684 F.2d 672, 674 (10th Cir.

1982); United States v. Schneider, 2014 WL 2119818, at *2 (10th Cir. 2014)

(unpublished); United States v. Corber, 2007 WL 1018766, at *1 (D. Kan. 2007)

                                        -4-
(unpublished). 1 Further, a defendant is entitled to counsel when an evidentiary

hearing is required in a § 2255 proceeding. Swazo v. Wyoming Dep’t of Corr.

State Penitentiary Warden, 23 F.3d 332, 333 (10th Cir. 1994).

      As the district court noted, it denied Mr. Baker’s motion on the basis that

“Baker has demonstrated he is capable of articulating his claims adequately, so

the interests of justice do not require appointing counsel for his additional

challenges.” Mem. & Order at 2; R. Vol. 1 at 774. Further, none of Mr. Baker’s

prior pleadings “were rejected on the basis of being incomprehensible or not

adequately stated.” Id. at 2-3. Mr. Baker alleges his case is “complex” and that

there is “a complex conspiracy claim that counsel agreed with prosecution to

ignore constitutional violations of appellant’s rights and not file certain motions

that would have without question changed the outcome of these proceedings.” Id.

at 6. But the district court clearly determined that Mr. Baker was able to

articulate those claims sufficiently, such that counsel was unnecessary, and Mr.

Baker does not explain why the district court was wrong. Indeed, his brief cites

cases and explains the issues he wishes to pursue in his § 2255 petition or other

collateral pleading. As the government states, Mr. Baker’s brief “cites relevant

case law, discusses testimony presented at his trial, raises legal theories that he

believes will support his motion, and attaches relevant excerpts of trial testimony

      1
         We acknowledge that we ordinarily do not cite unpublished decisions, but
we choose to do so in this case because they simply reiterate the law in our
circuit.

                                         -5-
to his brief.” Appellee’s Br. at 7. In short, he seems entirely capable of

presenting his case.

      Furthermore, as indicated, we review the district court’s denial of Mr.

Baker’s request for appointment of counsel for abuse of discretion. “A district

court abuses its discretion when it renders a judgment that is arbitrary, capricious,

whimsical, or manifestly unreasonable.” United States v. Damato, 672 F.3d 832,

838 (10th Cir. 2013) (further quotation omitted). We cannot say that the district

court’s decision meets that test.



                                    CONCLUSION

      For the foregoing reasons, we AFFIRM the district court.

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -6-